t c memo united_states tax_court mark j vorwald petitioner v commissioner of internal revenue respondent docket no filed date mark j vorwald pro_se fred e green jr for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure the issues for decision are whether petitioner must include in income as a distribution from his individual_retirement_account the amount transferred therefrom to his former spouse in a garnishment proceeding and if so whether the distribution is subject_to the additional tax imposed by sec_72 during the trial respondent's counsel conceded the addition_to_tax and advised the court that the deficiency determined in the notice was overstated inasmuch as it failed to take into account the allowance of the standard_deduction background some of the facts have been stipulated and they are so found petitioner filed his federal_income_tax return on date he was single as of the close of and resided in buellton california at the time that the petition was filed in petitioner opened an individual_retirement_account ira at the deer valley federal credit_union in phoenix arizona deer valley the history of petitioner's contributions to the ira is unknown as of date there was at least dollar_figure in the account on or about date a judgment in the amount of dollar_figure was entered against petitioner in favor of his former spouse kathleen j vorwald for arrearages in child_support payments in a subsequent garnishment proceeding on or about date kathleen j vorwald was awarded a judgment in the amount of dollar_figure against deer valley pursuant to this judgment deer valley was ordered to transfer dollar_figure from the ira to kathleen j vorwald which transfer apparently took place during petitioner did not become aware that his former spouse garnished his ira until he was so notified by respondent during the course of the examination that eventually led to this proceeding in the notice_of_deficiency respondent determined that the amount_paid to kathleen j vorwald by deer valley from the ira pursuant to the garnishment proceeding constitutes a distribution to petitioner that is includable in his income respondent further determined that the distribution is subject_to the additional tax imposed by sec_72 discussion we first consider whether under the circumstances present in this case the transfer of the funds from the ira to petitioner's former spouse is tantamount to a distribution from the ira to petitioner for the following reasons we find that it is because the transfer of funds from the ira to petitioner's former spouse at least partially discharged a legal_obligation he owed to her the transfer to her is the equivalent of receipt by him 279_us_716 see 71_tc_371 we note that had petitioner voluntarily assigned his interest in the ira to his former spouse in connection with the debt that he owed to her the assignment would be deemed a distribution sec_1_408-4 income_tax regs furthermore a taxpayer cannot avoid the federal_income_tax consequences resulting from a particular transaction by transferring the proceeds of the transaction to a creditor in satisfaction of a debt as noted by the supreme court in 311_us_112 if the taxpayer procures payment directly to his creditors of the items of interest or earnings due him citations omitted he does not escape taxation because he did not actually receive the money we understand that unlike the transfer involved in helvering v horst supra or contemplated by the above regulation the transfer in this case was hardly voluntary however we attach no significance to such a distinction we consider the transfer to petitioner's spouse to constitute a distribution to petitioner distributions from an ira are includable in income in accordance with sec_72 sec_408 the distribution was not received by petitioner as an annuity consequently the provisions of sec_72 are applicable consistent with the presumption of correctness applicable to respondent's determination 290_us_111 and because there is no evidence in the record that petitioner made nondeductible_contributions to the ira we must assume that his tax basis in the ira was zero sec_1_408-4 income_tax regs it follows that he can be given no credit for any investment in the ira within the meaning of sec_72 and sec_72 we also note that petitioner makes no argument and nothing in the record suggests that the provisions of sec_408 and sec_1_408-4 income_tax regs relating to transfers between spouses or former spouses have application in this case consequently the entire amount of the distribution is allocated to and must be included in petitioner's income sec_72 sec_1_408-4 income_tax regs accordingly respondent's adjustment increasing petitioner's income by the ira distribution is sustained the ira is a qualified_retirement_plan within the meaning of sec_72 sec_4974 sec_72 imposes an additional tax equal to percent of the portion of any distribution from a qualified_retirement_plan that is includable in the taxpayer's gross_income several exceptions to the imposition of the additional tax are enumerated in sec_72 petitioner has presented neither evidence nor argument in support of the application of any of the exceptions and we are satisfied that none apply accordingly the additional tax imposed by sec_72 is applicable to the distribution and respondent's determination in this regard is sustained to reflect the foregoing including the allowance of the standard_deduction not previously taken into consideration and respondent's concession decision will be entered under rule
